Citation Nr: 1513018	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  10-06 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Phoenix, Arizona, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In February 2014, the Board denied the Veteran's claim for increase for PTSD and remanded the issue of entitlement to a TDIU.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) which, in September 2014, on the basis of a Joint Motion for Remand from that same month, vacated the denial and remanded the matter to the Board for further action.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Recent evidence suggests that the Veteran's PTSD has worsened since the most recent VA examination in June 2012.  At the June 2012 VA examination, the examiner reported that PTSD manifested by depressed mood and chronic sleep impairment and resulted in an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  At a December 2014 private examination, the examiner reported that PTSD manifested by near continuous depression affecting the ability to function independently, appropriately and effectively; on-going, unprovoked irritability; and chronic resistance to involvement in any work outside the home.  The examiner concluded that these symptoms result in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  The examiner opined that the Veteran is unable to secure or follow substantially gainful employment.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with his claim for a higher rating for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate professional.  The examiner must review the entire claims file, to include all electronic files.   

The examiner is to determine the current severity of the Veteran's psychiatric disorder.  The examiner is to address the findings and opinions in Dr. Brown's December 2014 examination report.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's psychiatric disorder impacts his ability to work.

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




